Citation Nr: 1809755	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO. 14-20 056  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 28, 2012, for the grant of dependency and indemnity compensation (DIC) benefits for the Veteran's minor child.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from March 1994 to July 2001 and from January 20, 2004 to January [REDACTED], 2004.  The Veteran died in January 2004.  The appellant is the custodian of the Veteran's child.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an effective date of December 19, 2012, for the grant of DIC benefits for the Veteran's minor child.  

In September 2014, during the pendency of the appeal, the RO changed the effective date to June 28, 2012, for the grant of DIC benefits.  This decision constituted a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran died on January [REDACTED], 2004.

2.  The Social Security Administration (SSA) received an application for death benefits from the appellant on June 28, 2012.

3.  There is no claim of communication prior to June 28, 2012 that may be considered a formal or informal claim for DIC benefits. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 2012, for the award of DIC benefits for the Veteran's minor child, have not been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1) (West 2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).

38 U.S.C. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred. Additionally, 38 U.S.C. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id.  

Under 38 C.F.R. § 3.153, an application on a form jointly developed by the Social Security Administration (SSA) and VA, which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  Such application also will be considered to have been received by VA as of the date of receipt by SSA.  38 C.F.R. § 3.153.

In this case, the Veteran died in January 2004.  Although the date the claim for DIC was received on December 19, 2012, the evidence of record indicates that the appellant filed with the SSA one of the forms jointly prescribed by the Secretary and the Commissioner of Social Security on June 28, 2012.  Under 38 C.F.R. § 3.153, an application on a form jointly developed by SSA and VA that is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits, and to have been received by VA, as of the dateof receipt by SSA.

The record is devoid of any claim for DIC benefits prior to June 28, 2012, and the appellant has not contended that a claim was made prior to this date.  38 C.F.R. § 3.151, 3.152.  As such, 38 C.F.R. § 3.153 provides the earliest possible effective date in this case of June 28, 2012.

An effective date prior to June 28, 2012, is not legally permissible and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than June 28, 2012, for the grant of DIC benefits for the Veteran's minor child is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


